PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dutschke et al.
Application No. 14/994,202
Filed: 13 Jan 2016
For METHOD FOR DRESSING POLISHING PADS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.55(e), filed on July 27, 2021, to accept an unintentionally delayed priority claim to prior-filed foreign application number 10 2015 220 090.6.1   

The petition pursuant to 37 C.F.R. § 1.55(e) is GRANTED.

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in § 1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the formal requirements for priority (see M.P.E.P § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 216.

On July 27, 2021, a corrected/updated ADS which properly identifies the foreign application to which priority is claimed, the petition fee, the required statement of unintentional delay, and an explanation that establishes that the extended period of delay was unintentional were received.   

The previous receipt of a certified copy of the foreign application on March 10, 2016 is acknowledged.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent, presuming the issue fee is timely submitted.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. Corrected Filing Receipt



    
        
            
    

    
        1 German application number 10 2015 220 090.6 was filed on October 15, 2015.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.